DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2021/0176676) in view of FIORANI et al (US 2021/0160730)
Regarding claim 1, 6, YANG et al (US 2021/0176676) discloses a method/base station performed by a base station in a wireless communication system, the method comprising: 
transmitting, by a control plane (CP) of a centralized unit (CU) of the base station, a bearer context modification request message to a user plane (UP) of the CU of the base station, the bearer context modification request message comprising information associated with a request for a packet data convergence protocol (PDCP) sequence number (SN) status (YANG: Fig. 10A-B, ¶152, E1AP bearer modification request is transmitted from a S-CU-CP to an S-CU-UP of a base station; this bearer request includes information that invokes a PDCP SN status); 
transmitting, by the UP of the CU of the base station, based on the bearer context modification request message, a bearer context modification response message to the CP of the CU of the base station, wherein the bearer context modification response message comprises information associated with the PDCP SN status (YANG: Fig. 10A-B, ¶153, E1AP bearer modification response is transmitted from a S-CU-UP to an S-CU-CP of a base station; this bearer response includes information that includes at least a PDCP SN status); and
an end marker is not received by the UP for the QoS flow of which a end marker is not received by the UP of the CU (YANG: Fig. 10B, ¶146, QoS flows for which the bearer context is setup and that are carried using the bearer context, are established; the end marker has not received by the UP of the CU until the end of the flow data).
YANG remains silent regarding the end-marker being service data adaptation protocol (SDAP); and information associated with at least one quality of service (QoS) flow.
However, FIORANI et al (US 2021/0160730) the flow associated with a service data adaptation protocol (SDAP) (FIORANI: ¶76, SDAP entities); and information associated with at least one quality of service (QoS) flow (FIORANI: ¶71-75, a context setup/modification response includes QoS Flow information).
A person of ordinary skill in the art working with the invention of YANG would have been motivated to use the teachings of FIORANI as it provides a way to improve a real time knowledge of the QoS improving the control on the QoS and in turn on the user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YANG with teachings of FIORANI in order to enhance control over user experience.

Regarding claim 2, 7, YANG modified by FIORANI discloses the method of claim 1, wherein the information associated with the request for the PDCP SN status comprises information used by the CP of the CU of the base station to request provision of the PDCP SN status from the UP of the CU of the base station (YANG: Fig. 10A-B, ¶152, E1AP bearer modification request is transmitted from a S-CU-CP to an S-CU-UP of a base station; this bearer request includes information that invokes a PDCP SN status).

Regarding claim 3, 8, YANG modified by FIORANI discloses method of claim 1, wherein the information associated with the at least one QoS flow, of which the SDAP end marker is not received comprises information associated with the at least one QoS flow, of which the SDAP end marker is not received by the UP of the CU of the base station, in case that remapping of a QoS flow to a data radio bearer (DRB) is performed by the CP of the CU of the base station (FIORAN: ¶58-59, remapping of QoS flows to the DRB is performed; YANG: Fig. 10B, ¶146, QoS flows for which the bearer context is setup and that are carried using the bearer context, are established; the end marker has not received by the UP of the CU until the end of the flow data).

Regarding claim 4, 9 YANG modified by FIORANI discloses method of claim 1, wherein the information associated with the at least one QoS flow, of which the SDAP end marker is not received is included in the bearer context modification response message in response to a handover being performed when the CP of the CU of the base station performs remapping of a QoS flow to a data radio bearer (DRB) (YANG: Fig. 10A-B, ¶153, E1AP bearer modification response is transmitted from a S-CU-UP to an S-CU-CP of a base station; this bearer response includes information that includes at least a PDCP SN status; the response message is in response to a handover being perform after bearer context is set up which includes mapping ( 147, DRB mapping); FIORANI: ¶71-75, a context setup/modification response includes QoS Flow information; FIORAN: ¶58-59, remapping/mapping of QoS flows to the DRB is performed).
















Allowable Subject Matter
Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, 10, the prior art of record does not discloses method of claim 1/6, further comprising: transmitting, by the UP of the CU of the base station, a bearer context modification required message to the CP of the CU of the base station, the bearer context modification required message comprising an identifier of a QoS flow, of which the SDAP end marker is received by the UP of the CU of the base station; and transmitting, by the CP of the CU of the base station, based on the bearer context modification required message, a bearer context modification confirm message to the UP of the CU of the base station.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892



Document U discloses RAN control plane (CP) services deduced from the protocol stack perspective under the proposed guidelines; system operations between the CP services are defined; fundamental problems when designing SBARAN-UP are raised and potential solutions are given; possible performance advantages of the proposed SBA-RAN are detailed analyzed; the application scenarios of SBA-RAN for vertical industries and personal users are given; the challenges of SBA-RAN are detailed discussed.
Document V discloses centralized network functions in the 5G network core to control the network, end-to-end. This is achieved by relocating the control functionality present in the 5G Radio Access Network (RAN) to the network core, resulting in the conversion of the base station known as the gNB into a pure data plane node. This brings about a significant reduction in signaling costs between the RAN and the core network. It also results in improved system performance. The merits of our proposal have been illustrated by evaluating the Key Performance Indicators (KPIs) of the 5G network, such as network attach (registration) time and handover time. We have also demonstrated improvements in attach time and system throughput due to the use of centralized algorithms for mobility management with the help of ns-3 simulation



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461